Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This communication is in response to Applicant’s response filed on 9-1-2021. Claims 1-7 are pending. Claims 8-14 have been cancelled. Claim 1 has been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a system and method for third‐party food and dining ordering control, comprising at least one device capable of accessing the internet which may be a mobile device or personal computing device such as a laptop or desktop, a web application, and a point‐of‐sale system at a restaurant or retailer, wherein users of the web application may deposit funds into an account and set regulations on what they may purchase with the deposited funds, or have an administrator set up an account for them such as a parent setting up an account for a child or a doctor setting up an account for a patient, allowing the parent or doctor or other administrator to regulate what the sub‐user such as the child or patient may purchase, in keeping with budget, diet, and lifestyle restrictions, and which may utilize zero‐step authentication to allow for seamless use of the service at certain establishments.



Furthermore, no prior art teaches:
receive user account data for a registered user from a user device via a network, wherein the data received from the registered user may be encrypted;

store the user account data in a database;

receive a deposit request from the registered user, the deposit request comprising financial information necessary to deposit funds from the registered user's financial account;

process a funds transfer from the registered user's financial account to the stored user account so that stored funds are associated with the registered user;

associate a subordinate user with the registered user, wherein the subordinate user may be authorized to use the stored funds;

receive a merchant authorization from the registered user, the merchant authorization comprising at least one merchant where the stored funds may be used to conduct a transaction;

store the merchant authorization in the stored user account;

provide zero-step authorization wherein a subordinate user is automatically authorized to perform a transaction at a specific restaurant or retail location using funds associated with the registered user, the authorization comprising the steps of:

comparing of the restaurant or retail location against any available stored merchant authorizations for the subordinate user to determine whether the subordinate user is authorized to perform the transaction at the restaurant or retail location;



permit the transaction using the stored funds corresponding to the registered user to process only if the subordinate user is authorized via the zero-step authentication;

and transmit a notification over the network to the registered user based on the attempted transaction;

and a payment facilitation device comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, the payment facilitation device, wherein the second plurality of programming instructions, when operating on the processor of the payment facilitation device, cause the payment facilitation device to:

detect a wireless mobile device registered to the subordinate user;

establish a wireless connection with the wireless mobile device;

obtain a device identifier for the wireless mobile device;

send the device identifier to the payment facilitation server;

receive customer information for the wireless mobile device from the payment facilitation server;

display a photograph of the user associated with the wireless mobile device for confirmation of the identity of the subordinate user;

transmit transaction details to a mobile device of the registered user for approval, the transaction details comprising a transaction amount;

receive authentication of the transaction details from the registered user mobile device;

and send the transaction details to the payment facilitation server for processing of the transaction.

For this reason claim 1 is deemed to be allowable over the prior art of record and dependent claims 2-7 are allowed by dependency on an allowed claim, the dependent 

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699